Measurements of distances in and about the place where the homicide occurred, by and with a speedometer, were relevant and competent as a part of the locus in quo. Moreover there were no objections to the questions calling for this evidence, and, the answers being responsive to the questions asked, the objections came too late.
We have examined the other objections and exceptions taken to rulings of the court on the admission of evidence. In each instance the rulings of the court were so obviously without error as not to need a detailed discussion or citation of authority.
Refused charges A and 2 are covered in given charge 3 and in the court's oral charge. Refused charge B is substantially *Page 17 
covered by given charge 2. Refused charge C is condemned in Edwards Case, 205 Ala. 160, 87 So. 179. Charge 5 is held to be bad in White v. State, 209 Ala. 546, 96 So. 709. Charge 10 was properly refused for the reason that all the degrees of homicide are embraced in the indictment for murder in the first degree. 4 Mich. Dig. p. 425, § 541 (3). Charge 12 is condemned in Gaston's Case, 161 Ala. 37, 49 So. 876.
The defendant appears from the record to have received a fair and an impartial trial, such as the law contemplates should be given to every person charged with crime, as a result of which the defendant received a sentence tempered with much mercy. The motion for new trial was properly overruled.
We find no error in the record, and the judgment is affirmed.
Affirmed.